In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00107-CR


                   BRANDON LEE LEATHERWOOD, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 64th District Court
                                   Hale County, Texas
          Trial Court No. A19375-1212, Honorable Robert W. Kinkaid Jr., Presiding

                                    August 11, 2014

                              MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant, Brandon Lee Leatherwood, appealed a judgment revoking community

supervision for the offense of driving while intoxicated with a child under fifteen years

old, and sentencing him to eighteen months’ incarceration in a State Jail Facility, and

$500 fine. We will dismiss.


      On July 21, 2014, appellant’s counsel filed a motion to withdraw from

representation of appellant on the basis that appellant no longer desires to appeal this
case. However, because the motion did not comply with the requirements of Texas

Rule of Appellate Procedure 6.5 (Withdrawal) or 42.2 (Voluntary Dismissal in Criminal

Cases), the motion was denied by order of this Court on July 29, 2014.


        On August 1, 2014, appellant’s counsel again filed a motion to withdraw from

representation of appellant on the basis that appellant no longer desires to appeal this

case.   This motion does comply with the requirements of Texas Rule of Appellate

Procedure 42.2. Because the basis of the motion is that appellant no longer desires to

appeal this case, we construe the motion to be a motion to dismiss. Further, since the

motion complies with the requisites of the Rule, the motion is hereby granted and the

appeal is dismissed. Having dismissed the appeal at appellant=s request, no motion for

rehearing will be entertained and our mandate will issue forthwith.




                                                       Per Curiam


Do not publish.




                                            2